DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 29 November 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. Pub. 2017/0104060) in view of Liaw (U.S. Pub. 2016/0020210) in view of Rodder et al. (U.S. Pub. 2018/0114727).
Claim 1:  Balakrishnan et al. discloses a semiconductor device, comprising:
a substrate (10; Fig. 9, paragraph 32);
a first gate-all-around (GAA) transistor (right FinFET in region 24B; Fig. 9; paragraph 34) comprising a first plurality of channel members (elements 36B on the right; Fig. 9, paragraph 42) extending along a first direction (into the page in Fig. 9) and a first gate electrode (50, 52, 54 and 58; Fig. 9, paragraphs 49, 50 and 52) extending along a second direction (horizontal direction in Fig. 9) perpendicular to the first direction (into the page in Fig. 9); and 
a second GAA transistor (right FinFET in region 24A; Fig. 9, paragraph 34) comprising a second plurality of channel members (elements 36A on the right; Fig. 9, paragraph 42) extending along the first direction (into the page in Fig. 9) and a second gate electrode (38, 40 and 58; Fig. 9, paragraphs 44, 47 and 52) extending along the second direction (horizontal direction in Fig. 9), 
wherein the first plurality of channel members (36B) has a first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B; Fig. 9) and the second plurality of channel members (36A) has a second pitch (P2) (vertical center-to-center spacing between elements 36A; Fig. 9) smaller than the first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B) (Fig. 9);
a third GAA transistor (left FinFET in region 24B; Fig. 9; paragraph 34) comprising a third plurality of channel members (elements 36B on the left; Fig. 9, paragraph 42) extending the first direction (into the page in Fig. 9); and
a fourth GAA transistor (left FinFET in region 24A; Fig. 9, paragraph 34) comprising a fourth plurality of channel members (elements 36A on the left; Fig. 9, paragraph 42) extending along the first direction (into the page in Fig. 9).
Balakrishnan et al. appears not to explicitly disclose the substrate comprising a first p-well, a second p-well, a first n-type well adjacent the first p-type well, and a second n-type well adjacent the second p-type well; the first GAA transistor disposed directly over the first p-type well; the second GAA transistor disposed directly over the second p-type well; the third GAA transistor is disposed over the first n-type well and the fourth GAA transistor is disposed over the second n-type well.
Liaw, however, discloses the substrate comprises a first p-well (p-well region in region 131; Fig. 1A, paragraphs 15 and 20), a second p-well (p-well region in region 132; Fig. 1A, paragraphs 15 and 20), a first n-type well (n-well region in region 131; Fig. 1A, paragraphs 15 and 20) adjacent the first p-type well (p-well region in region 131), and a second n-type well (n-well region in region 132; Fig. 1A, paragraphs 15 and 20) adjacent the second p-type well (p-well region in region 132); the first transistor (104 in region 131; Fig. 1A, paragraph 15) disposed directly over the first p-type well (p-well region in region 131); the second transistor (104 in region 132; Fig. 1A, paragraph 15) disposed directly over the second p-type well (p-well region in region 132); the third GAA transistor (102 in region 131; Fig. 1A, paragraph 15) is disposed over the first n-type well (n-well region in region 131); and the fourth GAA transistor (102 in region 132; Fig. 1A, paragraph 15) is disposed over the second n-type well (n-well region in region 132).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Balakrishnan et al. with the disclosure of Liaw to have made the substrate comprising a first p-well, a second p-well, a first n-type well adjacent the first p-type well, and a second n-type well adjacent the second p-type well; the first GAA transistor disposed directly over the first p-type well; the second GAA transistor disposed directly over the second p-type well; the third GAA transistor is disposed over the first n-type well and the fourth GAA transistor is disposed over the second n-type well in order to have a CMOS device (paragraphs 14 and 15).
Balakrishnan et al. in view of Liaw appears not to explicitly disclose the first gate electrode is disposed between two first gate end dielectric features along the second direction, and the second gate electrode is disposed between two second gate end dielectric features along the second direction.
Rodder et al., however, discloses the first gate electrode (213 on the right; Figs. 2J and 2K, paragraph 65) is disposed between two first gate end dielectric features (210; Figs. 2J and 2K, paragraph 64) along the second direction (horizontal direction in Fig. 2K), and the second gate electrode (213 on the left; Figs. 2J and 2K, paragraph 65) is disposed between two second gate end dielectric features (210; Figs. 2J and 2K, paragraph 64) along the second direction (horizontal direction in Fig. 2K)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Balakrishnan et al. with the disclosure of Rodder et al. to have made the first gate electrode is disposed between two first gate end dielectric features along the second direction, and the second gate electrode is disposed between two second gate end dielectric features along the second direction in order to protect the surrounding elements.
Claim 2:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 1, and Balakrishnan et al. further discloses wherein the first GAA transistor (FinFET in region 24B) further includes a first gate dielectric layer (50 and 52; Fig. 9, paragraphs 49 and 50) over the first plurality of channel members (36B), wherein the second GAA transistor (FinFET in region 24A) further includes a second gate dielectric layer (38; Fig. 9, paragraph 47) over the second plurality of channel members (36A), wherein the first gate dielectric layer (50 and 52) comprises a first thickness (G1) (combined thickness of 50 and 52) and the second gate dielectric layer (38) comprises a second thickness (G2) (thickness of 38) smaller than the first thickness (G1) (combined thickness of 50 and 52) (paragraph 33).  
Claim 3:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 2.
Balakrishnan et al. in view of Liaw in view of Rodder et al. appears not to explicitly disclose a ratio of the first thickness to the second thickness (G1/G2) is between about 1.3 and about 3.0.
The ratio of the thickness of the first gate dielectric layer to the second thickness of the second gate dielectric layer is a resulting affecting parameter because the ratio of the first thickness to the second thickness affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first thickness to the second thickness of Balakrishnan et al. in view of Liaw in view of Rodder et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 4:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 1.
Balakrishnan et al. in view of Liaw in view of Rodder et al. appears not to explicitly disclose a ratio of the first pitch to the second pitch (P1/P2) is between about 1.05 and about 1.3.
The ratio of the first pitch of the first plurality of channel members to the second pitch of the second plurality of channel members is a resulting affecting parameter because the ratio of the first pitch to the second pitch affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first pitch to the second pitch of Balakrishnan et al. in view of Liaw in view of Rodder et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 5:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 1, and Balakrishnan et al. further discloses wherein the first plurality of channel members (36B) includes a first spacing (S1) (vertical distance between adjacent elements 36B; Fig. 9) between two neighboring channel members of the first plurality of channel members (36B),2 U.S. Patent Application Serial No. 16/525,876 Attorney Docket No. 2019-0344 / 24061.3963US01wherein the second plurality of channel members (36A) includes a second spacing (S2) (vertical distance between adjacent elements 36A; Fig. 9) between two neighboring channel members of the second plurality of channel members (36A), wherein the first spacing (S1) is greater than the second spacing (S2) (Fig. 9; paragraphs 32 and 35).
Claim 6:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 5.
Balakrishnan et al. in view of Liaw in view of Rodder et al. appears not to explicitly disclose a ratio of the first spacing to the second spacing (S1/S2) is between about 1.05 and about 1.4.
The ratio of the first spacing of the first spacing between the first plurality of channel members to the second spacing of the second plurality of channel members is a resulting affecting parameter because the ratio of the first spacing to the second spacing affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first spacing to the second spacing of Balakrishnan et al. in view of Liaw in view of Rodder et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 7:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses semiconductor device of claim 1, and Balakrishnan et al. further discloses wherein each of the first plurality of channel members (36B) comprises a first channel thickness (T1) (thickness of 36B; paragraph 35), wherein each of the second plurality of channel members (36A) comprises a second channel thickness (T2) (thickness of 36A; paragraph 35), wherein a ratio of the first channel thickness to the second channel thickness (T1/T2) is between about 0.9 and about 1.3 (paragraph 35).  
Claim 9:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 1, and Balakrishnan et al. further discloses wherein each of the first plurality of channel members (36B) comprises a first number (N1) (3 channel members; Fig. 9) of channel members, wherein each of the second plurality of channel members (36A) comprises a second number (N2) (5 channel members; Fig. 9) of channel members, wherein the first number (N1) is smaller than the second number (N2) (Fig. 9).
Claim 21:  Balakrishnan et al. discloses a semiconductor structure, comprising: 
a substrate (10; Fig. 9, paragraph 32) including a first region (24B; Fig. 9, paragraph 33) and a second region (24A; Fig. 9, paragraph 33); 
first channel members (36B; Fig. 9, paragraph 42) in the first region (24B), the first channel members (36B) being vertically stacked one over another (Fig. 9) and extending along a first direction (into the page in Fig. 9); 
a first gate structure (50, 52, 54 and 58; Fig. 9, paragraphs 49, 50 and 52) wrapping around each of the first channel members (36B) and extending along a second direction (horizontal direction in Fig. 9) perpendicular to the first direction (into the page in Fig. 9); 
second channel members (36A; Fig. 9, paragraph 42) in the second region (24A), the second channel members (36A) being vertically stacked one over another (Fig. 9) and extending along the first direction (into the page in Fig. 9); and 
a second gate structure (38, 40 and 58; Fig. 9, paragraphs 44, 47 and 52) wrapping around each of the second channel members (36A) and extending along the second direction (horizontal direction in Fig. 9), 
wherein a number of the first channel members (36B) is smaller than a number of the second channel members (36A) (Fig. 9).  
Balakrishnan et al. appears not to explicitly disclose the substrate including a first n-type well and a second n-type well; the first channel members directly over the first n-type well; and the second channel members directly over the second n-type well.
Liaw, however, discloses the substrate comprises a first n-well (n-well region in region 131; Fig. 1A, paragraphs 15 and 20) and a second n-well (n-well region in region 132; Fig. 1A, paragraphs 15 and 20); the first transistor (102 in region 131; Fig. 1A, paragraph 15) disposed directly over the first n-type well (n-well region in region 131); and the second transistor (102 in region 132; Fig. 1A, paragraph 15) disposed directly over the second n-type well (n-well region in region 132).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Balakrishnan et al. with the disclosure of Rodder et al. to have made the substrate including a first n-type well and a second n-type well; the first channel members directly over the first n-type well; and the second channel members directly over the second n-type well in order to have a CMOS device (paragraphs 14 and 15).
Balakrishnan et al. in view of Liaw appears not to explicitly disclose the first gate structure is disposed between two first gate end dielectric features along the second direction, and the second gate structure is disposed between two second gate end dielectric features along the second direction.
Rodder et al., however, discloses the first gate structure (213 on the right; Figs. 2J and 2K, paragraph 65) is disposed between two first gate end dielectric features (210; Figs. 2J and 2K, paragraph 64) along the second direction (horizontal direction in Fig. 2K), and the second gate structure (213 on the left; Figs. 2J and 2K, paragraph 65) is disposed between two second gate end dielectric features (210; Figs. 2J and 2K, paragraph 64) along the second direction (horizontal direction in Fig. 2K)
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Balakrishnan et al. in view of Liaw with the disclosure of Rodder et al. to have made the first gate structure is disposed between two first gate end dielectric features along the second direction, and the second gate structure is disposed between two second gate end dielectric features along the second direction in order to protect the surrounding elements.
Claim 22:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor structure of claim 21, and Balakrishnan et al. further discloses wherein the first channel members (36B) comprise a first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B; Fig. 9) and the second channel members (36A) comprise a second pitch (P2) (vertical center-to-center spacing between adjacent elements 36A; Fig. 9) smaller than the first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B) (Fig. 9).
Claim 23: Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 22.
Balakrishnan et al. in view of Liaw in view of Rodder et al. appears not to explicitly disclose a ratio of the first pitch to the second pitch (P1/P2) is between about 1.05 and about 1.3.
The ratio of the first pitch of the first plurality of channel members to the second pitch of the second plurality of channel members is a resulting affecting parameter because the ratio of the first pitch to the second pitch affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first pitch to the second pitch of Balakrishnan et al. in view of Liaw in view of Rodder et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 24:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor structure of claim 21, and Balakrishnan et al. further discloses wherein the first gate structure (50, 52, 54 and 58) comprises a first gate dielectric layer (50 and 52; Fig. 9, paragraphs 49 and 50), wherein the second gate structure (38, 40 and 58) comprises a second gate dielectric layer (38; Fig. 9, paragraph 47), wherein the first gate dielectric layer (50 and 52) comprises a first thickness (G1) (combined thickness of 50 and 52) and the second gate dielectric layer (38) comprises a second thickness (G2) (thickness of 38) smaller than the first thickness (G1) (combined thickness of 50 and 52) (paragraph 33).  
Claim 25:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 21 and Balakrishnan et al. further discloses the first channel members (36B) comprise a first gate length (GL1) (paragraph 68) and the second channel members (36A) comprises a second gate length (GL2) (paragraph 68).
Balakrishnan et al. in view of Liaw in view of Rodder et al. appears not to explicitly disclose the second gate length (GL2) smaller than the first gate length (GL1).
Gate lengths are resulting affecting parameters because the gate length affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the first gate length and the second gate length of Balakrishnan et al. in view of Liaw in view of Rodder et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 26:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 25.
Balakrishnan et al. in view of Liaw in view of Rodder et al. appears not to explicitly disclose a ratio of the first gate length to the second gate length (GL1/GL2) is greater than 2.
The ratio of the first gate length to the second gate length is a resulting affecting parameter because the ratio of the first gate length to the second gate length affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first gate length to the second gate length of Balakrishnan et al. in view of Liaw in view of Rodder et al. in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 27:  Balakrishnan et al. in view of Liaw in view of Rodder et al. discloses the semiconductor device of claim 1 and further discloses:
a third GAA transistor (left FinFET in region 24B of Balakrishnan et al.) comprising a third plurality of channel members (elements 36B on the left of Balakrishnan et al.) extending the first direction (into the page in Fig. 9 of Balakrishnan et al.); and
a fourth GAA transistor (left FinFET in region 24A of Balakrishnan et al.) comprising a fourth plurality of channel members (elements 36A on the left of Balakrishnan et al.) extending along the first direction (into the page in Fig. 9 of Balakrishnan et al.),
wherein the substrate further comprises a first n-type well (n-well region in region 131 of Liaw) adjacent the first p-type well (p-well region in region 131 of Liaw) and a second n-type well (n-well region in region 132 of Liaw) adjacent the second p-type well (p-well region in region 132 of Liaw),
wherein the third GAA transistor (102 in region 131 of Liaw) is disposed over the first n-type well (n-well region in region 131 of Liaw) and the fourth GAA transistor (102 in region 132 of Liaw) is disposed over the second n-type well (n-well region in region 132 of Liaw),
wherein the first gate electrode (50, 52, 54 and 58 of Balakrishnan et al.) wraps around each of the third plurality of channel members (elements 36B on the left of Balakrishnan et al.),
wherein the second gate electrode (38, 40 and 58 of Balakrishnan et al.) wraps around each of the fourth plurality of channel members (elements 36A on the left of Balakrishnan et al.) (prima facie case of obviousness as stated above)

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (U.S. Pub. 2017/0104060) in view of Liaw (U.S. Pub. 2016/0020210).
Claim 10:  Balakrishnan et al. discloses a semiconductor device, comprising:
an input/output (I/O) region (24B; Fig. 9, paragraph 33) comprising a first gate-all-around (GAA) transistor (FinFET in region 24B; Fig. 9; paragraph 34) that includes:
a first plurality of channel members (36B; Fig. 9, paragraph 42) extending from a first source/drain feature (34A; Fig. 5B, paragraphs 38 and 43) and a second source/drain feature (34B; Fig. 5B, paragraphs 38 and 43) along a direction (vertical direction in Fig. 5B); and 
a core region (24A; Fig. 9, paragraph 33) comprising a second GAA transistor (FinFET in region 24A; Fig. 9, paragraph 34) that includes a second plurality of channel members (36A; Fig. 9, paragraph 42), 
wherein the first plurality of channel members (36B) has a first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B; Fig. 9) and the second plurality of channel members (36A) has a second pitch (P2) (vertical center-to-center spacing between adjacent elements 36A; Fig. 9) smaller than the first pitch (P1) (vertical center-to-center spacing between adjacent elements 36B) (Fig. 9).  
Balakrishnan et al. appears not to explicitly disclose a dielectric gate structure, wherein the first source/drain feature is disposed between the first gate structure and the gate dielectric structure along the direction.
Liaw, however, discloses a dielectric gate structure (224; Fig. 5A, paragraph 35), wherein the first source/drain feature (drain region under element 120; Fig. 5A, paragraph 17) is disposed between the first gate structure (110; Fig. 5A, paragraph 16) and the gate dielectric structure (224) along the direction (vertical direction in Fig. 5A).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Balakrishnan et al. with the disclosure of Liaw to have made a dielectric gate structure, wherein the first source/drain feature is disposed between the first gate structure and the gate dielectric structure along the direction in order to isolate different circuits (paragraph 35).
Claim 11:  Balakrishnan et al. in view of Liaw discloses the semiconductor device of claim 10.
Balakrishnan et al. in view of Liaw appears not to explicitly disclose a ratio of the first pitch to the second pitch (P1/P2) is between about 1.05 and about 1.3.
The ratio of the first pitch of the first plurality of channel members to the second pitch of the second plurality of channel members is a resulting affecting parameter because the ratio of the first pitch to the second pitch affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first pitch to the second pitch of Balakrishnan et al. in view of Liaw in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 12:  Balakrishnan et al. in view of Liaw discloses the semiconductor device of claim 10, and Balakrishnan et al. further discloses wherein the first GAA transistor (FinFET in region 24B) further includes a first gate dielectric layer (50 and 52; Fig. 9, paragraphs 49 and 50) over the first plurality of channel members (36B), wherein the second GAA transistor (FinFET in region 24A)  further includes a second gate dielectric layer (38; Fig. 9, paragraph 47) over the second plurality of channel members (36B), wherein the first gate dielectric layer (50 and 52) comprises a first thickness (G1) (combined thickness of 50 and 52) and the second gate dielectric layer (38) comprises a second thickness (G2) (thickness of 38) smaller than the first thickness (G1) (combined thickness of 50 and 52) (paragraph 33).  
Claim 13:  Balakrishnan et al. in view of Liaw discloses the semiconductor device of claim 10 and Balakrishnan et al. further discloses each of the first plurality of channel members (36B) comprises a first gate length (GL1) (paragraph 68), wherein each of the second plurality of channel members (36A) comprises a second gate length (GL2) (paragraph 68).
Balakrishnan et al. in view of Liaw appears not to explicitly disclose a ratio of the first gate length to the second gate length (GL1/GL2) is greater than 2.
The ratio of the first gate length to the second gate length is a resulting affecting parameter because the ratio of the first gate length to the second gate length affects the electrical properties of the device.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize, for example by routine experimentation, the ratio of the first gate length to the second gate length of Balakrishnan et al. in view of Liaw in order to have the desired electrical properties according to well-established patent law precedents (see M.P.E.P. § 2144.05).
Claim 14:  Balakrishnan et al. in view of Liaw discloses the semiconductor device of claim 10, and Balakrishnan et al. further discloses wherein each of the first plurality of channel members (36B) comprises a first number (N1) (3 channel members; Fig. 9) of channel members, wherein each of the second plurality of channel members (36A) comprises a second number (N2) (5 channel members; Fig. 9) of channel members, wherein the first number (N1) is smaller than the second number (N2) (Fig. 9).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-14 and 21-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815